Citation Nr: 1603351	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  11-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a right ankle disability.

2. Entitlement to service connection for hypertension, as secondary to generalized anxiety disorder/depressive disorder not otherwise specified.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for a left ankle disability.

5. Entitlement to a compensable rating for bilateral pes planus.

6. Entitlement to a compensable rating for bunion of the left foot.

7. Entitlement to a compensable rating for bunion of the right foot.

7. Entitlement to an initial rating in excess of 50 percent and a rating in excess of 70 percent from March 18, 2015 for service-connected anxiety disorder.

8. Entitlement to a total disability rating based on individual unemployability (TDIU).

9. Entitlement to nonservice-connected pension (NSC).


REPRESENTATION

Appellant represented by:	David Davidson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to April 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida.

In February 2010, the RO granted service connection for anxiety disorder/depressive disorder NOS, and assigned a rating of 30 percent.  The RO also denied entitlement to NSC and PTSD.  The Veteran appealed. 

In March 2011, the RO denied entitlement to service connection for hypertension, for bunions on both feet, for right ankle sprain, and entitlement to a TDIU.  The Veteran appealed.  In a separate March 2011 rating decision, the RO increased the Veteran's initial rating for anxiety to 50 percent; however, since the Veteran was not assigned the maximum rating, the claim remained on appeal.

In January 2012, the RO denied service connection for a left ankle disability.  The Veteran appealed. 

In January 2014, the RO granted service connection for bunions and plantar fasciitis and assigned noncompensable ratings; the Veteran appealed.

In December 2015, the RO increased the Veteran's rating for anxiety disorder to 70 percent, effective March 18, 2015.  However, since a total rating was not assigned, the Veteran's claim remains on appeal.

A hearing was held in August 2015 by means of video conferencing equipment with the Veteran in St. Petersburg, Florida before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to compensable initial ratings for bunions of the feet, bilaterally and bilateral pes planus; to an initial rating in excess of 50 percent and a rating in excess of 70 percent from March 18, 2015 for anxiety disorder; for a TDIU; and for NSC pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In January 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the following claims is requested: entitlement to service connection for PTSD and entitlement to service connection for a left ankle disorder.

2. In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during her Board hearing that a withdrawal of the following claims is requested: the appeal seeking to reopen the claim for service connection for a right ankle disability and entitlement to service connection for hypertension as secondary to generalized anxiety disorder/depressive disorder not otherwise specified.


CONCLUSION OF LAW

The criteria for withdrawal of the following appeals have been met: the request to reopen the claim for service connection for a right ankle disability; and entitlement to service connection for hypertension as secondary to generalized anxiety disorder/depressive disorder; entitlement to service connection for PTSD; and entitlement to service connection for a left ankle disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015). Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In January 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that a withdrawal of the following issues is requested: entitlement to service connection for PTSD and entitlement to service connection for a left ankle disorder.

In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran during her Board hearing that a withdrawal of the following issues is requested: the appeal seeking to reopen the claim for service connection for a right ankle disability and entitlement to service connection for hypertension as secondary to generalized anxiety disorder/depressive disorder not otherwise specified.

Accordingly, there remain no allegations of errors of fact or law for appellate consideration as to the following matters: the request to reopen the claim for service connection for a right ankle disability; entitlement to service connection for hypertension as secondary to generalized anxiety disorder/depressive disorder; entitlement to service connection for PTSD; and entitlement to service connection for a left ankle disorder.  Accordingly, the Board does not have jurisdiction to review these claims and these claims are dismissed.



ORDER

The appeal seeking to reopen the claim for service connection for a right ankle disability as well as the appeals seeking service connection for hypertension as secondary to generalized anxiety disorder/depressive disorder; service connection for PTSD; and service connection for a left ankle disorder are dismissed.


REMAND

Reasons for Remand: To obtain additional records.

The Veteran seeks increased ratings for bunions, bilaterally; bilateral pes planus; and anxiety disorder.  She also seeks a TDIU and NSC pension.  Unfortunately before the Board can adjudicate any of the Veteran's claims, attempts must be made to obtain outstanding records and associate the records with the claims file.

During her hearing before the Board, the Veteran testified that she participates in vocational rehabilitation and requested that her vocational rehabilitation records be considered when adjudicating her claims.  The Board has reviewed the electronic claims file; however, her vocational rehabilitation records have not been associated with the claims file.  Therefore, on remand, the Veteran's vocational rehabilitation records must be associated with the electronic claims file.

Additionally, the Board observes that the Veteran submitted a vocational assessment from J.M.S. in August 2015.  In this report, J.M.S. referenced an independent medical examination that was conducted by Dr. A.M.S. on October 4, 2011.  The Veteran's counsel also referenced this report during the Veteran's Board hearing.  See Hearing Transcript, page 30.  However, this examination report has not been associated with the claims file.  On remand, attempts must be made to obtain a copy of this examination report.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's vocational rehabilitation records.

2. Ask the Veteran to provide a copy of the examination report conducted by Dr. A.M.S. on October 4, 2011.

3. Conduct any additional development necessary.

4. Then, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


